     Case: 1:20-cv-04699 Document #: 11 Filed: 08/27/20 Page 1 of 4 PageID #:99



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE: TIKTOK, INC.,                           )
CONSUMER PRIVACY                               )       MDL No. 2948
LITIGATION,                                    )
                                               )       Master Docket No. 20 C 4699
                                               )
                                               )       Judge John Z. Lee
                                               )
                                               )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases             )


     EMERGENCY MOTION TO COMPEL DEFENDANTS AND SETTLING
  PLAINTIFFS TO COMPLY WITH THE COURT’S CASE MANAGEMENT ORDER
                              NO. 1


       Undersigned Interim Plaintiffs’ Counsel respectfully move this Court for an order

Compelling Defendants and the Settling Plaintiffs to immediately comply with Case Management

Order No. 1 (the “CMO”) by: (1) disclosing to all Interim Counsel the terms and conditions of their

purported settlement (pursuant to the standard mediation confidentiality agreement already entered

into); (2) including undersigned Interim Counsel and all Interim Counsel in all aspects of the

ongoing oral and written settlement discussions and negotiations between Defendants and the

Settling Plaintiffs; and (3) meeting and conferring with all Interim Counsel on the other specific

items in the CMO that Defendants and the Settling Plaintiffs have refused to address with

undersigned Interim Counsel to date, including data preservation.

       In support of this Motion, undersigned Interim Counsel submit the Declaration of Ekwan

E. Rhow and the exhibits attached thereto. Undersigned Interim Counsel have separately filed a

Memorandum of Law in Support of this Motion.

                                                       Respectfully submitted,




                                             Page 1 of 4
   Case: 1:20-cv-04699 Document #: 11 Filed: 08/27/20 Page 2 of 4 PageID #:100



DATED: August 27, 2020            BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                  DROOKS, LINCENBERG & RHOW, P.C.

                                  By: /s/ Ekwan E. Rhow
                                      Ekwan E. Rhow
                                      BIRD, MARELLA, BOXER, WOLPERT,
                                      NESSIM, DROOKS, LINCENBERG
                                      & RHOW, P.C.
                                      1875 Century Park East, 23rd Floor
                                      Telephone: (310) 201-2100
                                      Email: erhow@birdmarella.com

                                       MDL Interim Counsel
                                       Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                       through her mother and legal guardian Laurel
                                       Slothower, and minor A.R., through her mother and
                                       legal guardian Gilda Avila

DATED: August 27, 2020            GLANCY PRONGAY & MURRAY LLP

                                  By: /s/ Kara M. Wolke
                                      Kara M. Wolke
                                      1925 Century Park East, Suite 2100
                                      Los Angeles, California 90067-2561
                                      Telephone: (310) 201-9150
                                      Los Angeles, California 90067-2561
                                      Email: info@glancylaw.com

                                       MDL Interim Counsel
                                       Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                       through her mother and legal guardian Laurel
                                       Slothower, and minor A.R., through her mother and
                                       legal guardian Gilda Avila




                                    Page 2 of 4
   Case: 1:20-cv-04699 Document #: 11 Filed: 08/27/20 Page 3 of 4 PageID #:101



DATED: August 27, 2020            PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP

                                  By: /s/ David M. Given
                                      David M. Given
                                      39 Mesa Street, Suite 201, The Presidio
                                      San Francisco, CA 94129
                                      Telephone: (415) 398-0900
                                      Email: dmg@phillaw.com

                                       MDL Interim Counsel
                                       Attorneys for Plaintiffs Meghan Smith, minors C.W.
                                       and I.W., through their mother and legal guardian
                                       Mikhaila Woodall, and minor R.P., through her
                                       mother and legal guardian Lynn Pavalon


DATED: August 27, 2020            HAUSFELD LLP

                                  By: /s/ Megan E. Jones
                                      Megan E. Jones
                                      600 Montgomery Street, Suite 3200
                                      San Francisco, CA 94111
                                      Telephone: (415) 633-1908
                                      Email: mjones@hausfeld.com

                                       MDL Interim Counsel
                                       Attorneys for Plaintiffs minor P.S., through her legal
                                       guardian Cherise Slate, and minor M.T.W., through
                                       her legal guardian, Brenda Washington


DATED: August 27, 2020            BURNS CHAREST LLP

                                  By: /s/ Amanda Klevorn
                                      Amanda Klevorn
                                      365 Canal Street, Suite 1170
                                      New Orleans, Louisiana 70115
                                      Telephone: (504) 779-2845
                                      Email: aklevorn@burnscharest.com

                                       MDL Interim Counsel
                                       Attorneys for Plaintiffs minor P.S., through her legal
                                       guardian Cherise Slate, and minor M.T.W., through
                                       her legal guardian, Brenda Washington




                                    Page 3 of 4
    Case: 1:20-cv-04699 Document #: 11 Filed: 08/27/20 Page 4 of 4 PageID #:102




DATED: August 27, 2020                     LAWRENCE KAMIN, LLP

                                           By: /s/ Peter E. Cooper
                                               Peter E. Cooper
                                               300 S. Wacker Dr., Ste. 500
                                               Chicago, IL 60606
                                               Telephone: (312) 372-1947
                                               Email: pcooper@lawrencekamin.com

                                                 MDL Interim Counsel
                                                 Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                                 through her mother and legal guardian Laurel
                                                 Slothower, and minor A.R., through her mother and
                                                 legal guardian Gilda Avila, Meghan Smith, minors
                                                 C.W. and I.W., through their mother and legal
                                                 guardian Mikhaila Woodall, and minor R.P., through
                                                 her mother and legal guardian Lynn Pavalon, P.S.,
                                                 through her legal guardian Cherise Slate, and minor
                                                 M.T.W., through her legal guardian, Brenda
                                                 Washington


                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 27, 2020, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon all

counsel of record in this case by the Notice of Electronic Filing issues through the Court’s

Electronic Case Filing System on this date.

                                               /s/ Ekwan E. Rhow
                                               Ekwan E. Rhow




                                              Page 4 of 4
